Citation Nr: 1700776	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-25 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a right leg fracture.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Michael Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2016, the Veteran failed to appear at a scheduled hearing before the Board.  The RO sent the Veteran notice of the scheduled travel board hearing in a letter of August 2016.  The August 2016 letter was mailed to the Veteran's current address of record in the Veterans Benefits Management System.  Without good cause shown for the failure to appear, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary to ensure there is a complete record upon which to decide the Veteran's claims.

There may be outstanding treatment records.  The Veteran asserts that he was treated for hepatitis C at Portsmouth Naval Hospital in the summer of 1957.  The RO requested treatment records from Portsmouth Naval Hospital in June 2011.  A July 2011 response from the NPRC noted that clinical records from Portsmouth Naval Hospital were charged to the Army Liaison in February 1958.  The records have not been requested from the Army.  As the treatment records are potentially relevant to the claim, the RO/AMC should contact the Army Liaison to request the treatment records.

Although the Veteran's service treatment records are fire-related and therefore unavailable, he is competent to report that he was treated for hepatitis and a right leg injury during service.  Post-service VA treatment records dated August 2004 show that the Veteran reported a prior diagnosis of hepatitis C.  A post-service diagnosis of hepatitis C is not of record.  The Veteran should be afforded a VA examination to determine if he has hepatitis C, and if so, to determine its etiology.

Post-service medical records document complaints and treatment of the Veteran's right leg.  Additionally, statements by the Veteran describe complaints regarding his right leg.  A VA examination is necessary to determine the etiology of any current right leg disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Department of the Army (and/or the Army Liaison) to request the Veteran's clinical records from Portsmouth Naval Hospital dated from June 1, 1957 to August 31, 1957.  Also, make arrangements to obtain all records concerning the Veteran's treatment for a right leg injury, to include any inpatient and/or clinical records, from Ireland Army Hospital at Ft. Knox, Kentucky, dated in 1958.  If these records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine whether the he has any residuals of hepatitis.  The claims file must be made available to the examiner for review.  Any indicated tests and studies are to be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current residuals of hepatitis are related to the inoculations that the Veteran received during service.  

The examiner's opinion must be supported by a complete rationale.

3.  Schedule the Veteran for an appropriate VA examination of his right leg.  The claims file must be made available to the examiner for review.  Any indicated tests and studies are to be performed.  

The examiner should identify all current disabilities of the Veteran's right leg, to include any residuals of a right leg fracture.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current right leg disorder is related to the Veteran's in-service right leg injury.  For the purpose of providing this opinion, the examiner should accept as true the Veteran's description of a right leg injury during service when a trailer fell on him.  See VA Form 9, dated September 1, 2012.  

The examiner's opinion must be supported by a complete rationale.

4.  Next, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report(s) does not adequately respond to the above remand directives, it must be returned to the examiner(s) for corrective action.

5.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




